 STROEHMANN BAKERIESKeystone Bakery, Division of Stroehmann Bakeries,Inc.andBakery Drivers Union,Local No. 485a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,AFL-CIO.' Case 6-CA-197549 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 12 August 1987 Administrative Law JudgeHarold Bernard Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, 2and the General Counsel filed an answeringbrief in opposition to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andconclusions4and to adopt the recommendedOrder. 5iOn 1 November 1987 the Teamsters International Union was read-mitted to the AFL-CIO Accordingly,the caption has been amended toreflect that change.2The Respondent has requested oral argument. The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.a The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F 2d 362(3d Cit.1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent has also excepted to the judge's finding that it refusedto arbitrate the grievance filed concerning wage rates for the cake-onlyroutes based on the alleged impasse in negotiations The Respondent con-tends that in December 1986 and January 1987 it sent three letters to theUnion stating that it refused to arbitrate the matter because the Unionwas attempting to have an arbitrator establish a new term for the existingagreementThe General Counsel contends that the judge did not findthat impasse was the reason for the refusal to arbitrate,but rather thatimpasse was mentioned in the letters communicating a refusal to arbitrateWe find it unnecessary to resolve this issue inasmuch as it is clear that, inany event,the Respondent refused to arbitrate the matter.We note that in discussing the collective-bargaining agreement thejudge inadvertently referred to art.17 as art.27.This error does notaffect the decision4 In adopting the ,fudge's conclusion that the Respondent violated Sec.8(a)(5) and Sec.8(d) of the Act,we rely on the finding that the Uniondid not tacitly agree to reopen the contract.Further,we agree that theparties did not reach impasse on the issue of the compensation for driver-salesmen employed on the cake-only routes.Accordingly,we find it un-necessary to pass on the judge's discussion to the extent that it can beread as holding that had the Union agreed to reopen the contract, theissue of whether the parties has reached impasse would be irrelevant.5 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on and after 1 January 1987 shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621 Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 U.S.C § 6621)shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977)17ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,KeystoneBakery,Division of Stroehmann Bakeries, Inc.,WestBridgewater,Pennsylvania,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order,except that the attachednotice is substituted for that of the administrativelaw judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with BakeryDrivers Union,Local No.485 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America by unilaterally duringthe term of our contract with the Union setting upcake-only delivery routes with lower wage ratesnot in conformity with the contract with respect toemployees in the appropriate bargaining unit as fol-lows:All full-time and regular part-time wholesalesales drivers, route supervisors,truck washersand tractor trailer drivers employed by theEmployer at its West Bridgewater,Pennsylva-nia facility,excluding all other employees,office clerical employees, guards, professionalemployees,and supervisors as defined in theAct.WE WILL NOT in any like or related mannerinterfere with, restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL,on the Union's request,rescind ourunilateralaction setting up cake-only deliveryrouteswith lower wages not in conformity withour contract with the Union and restore the wagerates to conform to the provision contained in suchagreement effective 1 July 1985 to 30 June 1988.WE WILL make whole, with interest,the employ-ees in the above-described unit for any losses or ex-penses they may have suffered as a result of ourunilateral conduct during the term of our contractwith the above-named Union in setting up cake-287 NLRB No. 3 18DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDonly delivery routes and decreasing the employees'wages.KEYSTONE BAKERY,DIVISIONOFSTROEHMANN BAKERIES, INC.Mary Theresa Enyart, Esq.,for the General Counsel.David H.Allshouse,Esq.,of Williamsport,Pennsylvania,for the Respondent.John A. Denham,Executive Officer,of Pittsburgh, Penn-sylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD JR., Administrative Law Judge. Iheard this matter 7 and 8 April 1987 in Pittsburgh, Penn-sylvania,pursuant to complaint allegations that Respond-ent unilaterally modified provisions in a current collec-tive-bargaining agreement with the Union in midterm,thereby violating Section 8(a)(5) and Section 8(d) of theAct. Based on the entire record'in this case, includingthe demeanor of witnesses and briefs filed by the parties,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a Pennsylvania corporation engaged inthe business of baking,selling,and delivering bread,rolls, cake,and other bakery products,with an office andplace of business involved in West Bridgewater, Pennsyl-vania.Respondent annually ships goods valued in excessof $50,000 directly to points outside Pennsylvania and, asadmitted,IfindRespondent is an employer engaged incommerce within the meaningof the Act.As therecord shows and is further admitted, I findthat the Union is a labor organization within the meaningof Section2(5) of theAct and is the exclusive represent-ative of employees in the appropriate bargaining unit de-scribed below for purposes of collective bargaining asdefined inthe Act.The AppropriateBargaining UnitAlthough theparties'currentcollective-bargainingagreement,General Counsel'sExhibit 2, contains no spe-cificprovision spelling out the bargaining unit in theusual Board terminology,it is clear from the testimonyand GeneralCounsel'sExhibit 2 that the parties' stipulat-ed appropriate bargaining unitset forthbelow includescategoriesthat havebeen contained in successive con-tractsfor over 20years,General Counsel's Exhibit 2,page 18 subparagraph(d), including the classification ofroute supervisors.In view of their longhistoryof inclu-sion in the bargaining unit and the absenceof any foun-dation inthe recordfor excluding them as suggested byRespondent'sdemurrer from stipulating to their inclu-sion,Ifind thatroute supervisors are included in the'Counsel's motions to correct typographical errors in the transcriptare grantedlong-established and otherwise fully stipulated appropri-ate bargaining unit described as follows:All full-time and regular part-time wholesale salesdrivers, route supervisors,truck washers and tractortrailerdrivers employed by the Employer at itsWestBridgewater,Pennsylvania facility, excludingallotheremployees,officeclericalemployees,guards, professional employees,and supervisors asdefined in the ActII.THE UNFAIR LABOR PRACTICESA. BackgroundThe parties'current collective-bargaining agreement iseffective from 1 July 1985 until 30 June 1988 On 5August 1986 Respondent inquired whether the Unionwould discuss the possibility of Respondent's establishingdelivery routes devoted entirely to sale and transporta-tion of cake-type products,excluding bread,rolls,andother noncake goods that would continue to be trans-ported by existing combination-route drivers. To keepmatters clear, it should be noted that some existing com-bination-route drivers would continue to deliver theirnormal amount of cake goods-only some of the combi-nation routes would lose all the cake goods to the two"new" pure cake routes.B. Discussions Between thePartiesTherewere various contacts between the parties con-cerning Respondent's proposal,including a single meet-ing on 18 August,exchange of letters, and telephonecalls thereafterDisagreements arose over Respondent'sproposal for a "cap"or ceiling on the commission ofcake route driver salesmen,a lower than existing con-tract rate for new hires,and a separate seniority list-therewas some movement by Respondent,but notenough to satisfy the Union that led to still furthermovement but without immediate success. On 4 Septem-ber Respondent contacted the Union,seeking a response,and was informed that the Union expected the Companyto remain with the contract terms then in effect "untilwe the parties could reach something."Corporate Per-sonnel Manager Joseph Guinta told Union Executive Of-ficer John Denham that the Company was planning onhaving pure cake routes in the Pittsburgh market on 29September and the Company had already started theirprogramming as far as advertising.Guinta also toldDenham if he could not reach agreement with Local485, he would possibly have to send the cake routes infrom other areas,mentioningUniontown,a nearbylocale, and Local 491, a Teamster local there.In a phone call on 15 September,Denham recallsGuinta informed him, inter alia, Denham was having acompany vice president consider if there was any "fur-ther consideration from the employer to the union."Guinta admitted that the Union protested to himduring the above discussions that the Company could notcut wages during a contract,but declared he informedDenham in response that it was a new classificationunder advice from the Company's labor relations officer. STROEHMANN BAKERIESGuinta also testified to phone calls on 18 and 19 Septem-ber duringwhich he toldDenham time was gettingshort,and described the latter call as involving, interalia, the use of the word"impasse" during an exchangebetween Guinta and Denham.Guinta admitted,however,that Denham told him during a 18 September phone callthat the Union was still willing to discuss the matter, andsuch willingness was never withdrawn.He further admit-ted that the Company had reached the decision to put innew cake routes in July 1986-with a time target of mid-September,so that by the time of new contract negotia-tions there would be experience with the new wagerates.C. Cake Routes EstablishedIn any event,the Union was advised that cake routes,with their own new rates,7-1/2 percent commission,went on the market 29 September 1986, and Guinta ad-mitted the base pay for"cake" routes under the new ratewas less than the contract rate of $197.50 for drivers, andthat the new commissionof 7-1/2percent was less thanthe contract rate of 9 percent for a combined reductionin incomeof $50 a week for the Company's drivers. Healso admitted the Company felt it was entitled to theselower rates based on what the competition paid its cakedrivers and that the Union never agreed to the changes.On 9 October a grievance was filed protesting thechange in wage rates by driver Stuart Rhinelander,transferred from a combination route over to a pure cakeroute, but the Respondent rejected it and refused to arbi-trate the matter, citing an alleged impasse during negoti-ationson the subject as its basis for instituting thechanges.General Counsel'sExhibits 5 and 6.Rhinelander testified he later left the cake route be-cause he was working longer hours but receivinglessincome-some$30 to$40 less per week than he earnedon the combination route.D. Positionsof thePartiesRespondent maintains it was privileged to form twonew pure cake routes with different rates of pay andconditions of employment in midterm of the existingcontract because this action changed no classification orterm of employment appurtenant thereto "contained" inthe existing agreement,hence there was no unlawfulmodification as prohibitedby the Act. In brief,Respond-ent argues there never was a classification of driversalesman for a pure cake route described in the contracten haec verba,that is to say in so many words.Further,Respondent says, while the action it took concerned amandatory subject of bargaining,itwas privileged to dowhat it did because the parties had bargained to impasseon the subject,permitting the Employer to go ahead.The General Counsel argues that any impasse is irrele-vant inasmuch as Respondent's conduct indeed impermis-siblymodified existing contract provisions during themidterm in the parties' agreement and in any event therewas no impasse justifying its unilateral action.19E. AnalysisInmy view,Respondent'sposition rests on unsolidground for the following reasons.For over 20 years the driver-salesmen have been as-signed to relatively the same task,delivering bread, rolls,and bakery products, including cake involving relativelyidentical skills, procedures,hours, customer routes, andduties-loading,delivering,unloading,and placing Re-spondent's bakery goods on display at customer loca-tions-after which the drivers return to Respondent's lo-cation and account for receipts.The record shows that the parties'contracts have cov-ered the performance of such task,involving such skillsby specific inclusions of wage rates for all the drivers inthe established bargaining unit, which Respondent con-cedes includes the cake route salesmen.In addition, asshown by the current agreement,article 27,section (a)states"Allwholesale sales drivers shall receive[certainamounts of base pay]" (emphasis added);and that "Com-mission onallsales shall be such and such" (emphasisadded),reflecting a rather clear intent to establish thecompensation forallwholesale drivers of the Companyengaged,as they always have been engaged,in the saleand delivery of all bakery products of this Respondent,including bread,rolls,andcake without any exceptionsor qualifications. Further, contract article 12, section Brefers to a requirement that "Sales drivers to receive fullpay and commission on all bakery products delivered inhis territory. . ."while section C provides:All bakery productssold . . . mustbe delivered bya regular wholesale sales driver and paid for in ac-cordance with the wage scale'setforthin article 27.[G.C. Exh. 2.]A more thorough and conscientious effort to set thecompensation for Respondent's employees employed todeliver all of its bakery products, including cake, for theterm of the parties' successive contracts can hardly beimagined by the mind of man.Nor does straining semantics beyond the reasonable bythe claim that "cake" routes entail a new classificationnot contained in the contract carry any weight.Bakeryproducts delivered by the driver-salesmen always includ-ed a significant amount of cake, in some cases 25 per-cent; there was not anything really new or differentabout the type of skills,duties, responsibilities, or jobcharacteristics attendant when Respondent took all thecake from 5 of its 27 combination-route drivers and setup 2 pure cake routes involving many of the same cus-tomers and all of the same,practically identical skills.The alleged difference in handling cake only rather thanbread and cake together do not even warrant recitation,they are so miniscule in nature.The remaining 22 sales-men continue to drive combination cake-bread routes,Respondent having transferred one employee to cakeroute and hiring a new employee for the second exclu-sively cake route, most of whose training was on a com-bination route with 1 week estimated for "training" to docake alone.Repainted used trucks and different coloreduniforms are used in the operation of cake routes. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs noted above, there is ample evidence to support thefinding that the compensation unilaterally set for thecake route drivers by Respondent was not in accordancewith the commission and base pay scales for all driverroute salesmen contained in the parties' current contract,such being less than the proscribed amounts agreed to bythe parties when the contract stabilizing wages for allsuch employees was executed and Was further at oddswith and therefore further modified the other provisionsin the contract described above, as well, articles 12, 27,and the noted subsections contained therein.Respondent counsel's remaining arguments that theUnion agreed to wage-reopener type negotiations permit-ting a unilateral implementation of the contract wagemodifications on impasse and/or that the Union waivedits rights by discussing the matter are unsupported by therecord facts or by law.In this connection I note that the mere use by Guintaand Denham, the parties' negotiators but not necessarilyconversant with the legal concept of the term "impasse"during a September 1986 telephone exchange, is insuffi-cient to establish by a preponderance in the evidencethat the parties were in fact at impasse, even assuming inRespondent's favor that such would be relevant here,which it is not. After all, as Denham testified, for all theUnion knew, Respondent was contemplating putting thecake-only routes into effect via a sister union Local 491,in nearby Uniontown if Denham's local wouldnot agreeto lower pay scales and thus the latter Local 485 wouldnot necessarily have brought to bear its own best eco-nomicoffer-the situationnotappearing-to thatextent-as requiring it to do so there being no particularreasons why Local 485 viewed cake-only routes as a de-sirable thing for its driver-members In fact, Guintaraised that very possibility specifically to Denham, as de-scribed above, and the Union-it is uncontested, mani-fested that it did not object to the establishment of cake-only routes per se-it never in fact objected to thatduring negotiations, but only insisted on applying the ex-isting contract provision covering drivers' compensationabsent improvements thereto in the negotiations, as towhich there had been promising progress. Even on 18September Denham communicated the Union's continu-ing willingness to discuss matters further and never with-drew the receptivity to further negotiations on the sub-ject. In this light, it cannot be concluded that there wasno ray of hope for any kind of success in the parties' ne-gotiations so as to establish a legal impasse.Taft Broad-casting Co,163 NLRB 475, 478 (1967). Instead it is crys-tal clear, and I find, that Respondent was following itsown self-imposed agenda and deadline, reached all theway back in July to place the routes in service by Sep-tember, as Guinta testified. Its unrelenting determinationto do so is borne out by its advertising and administra-tive expenditures to that end beforehand, which lend akind of confirming momentum towards the view of aSeptember goal, rather than such implementation beingthe result of a self-described impasse. It is, of course, inno way a waiver of the Union's rights that it consentedto discuss the matterin aneffort to respond to the Em-ployer's initiatives in thismatter-which as described,arose purely from Respondent's view that it was "enti-tled" to a lower wage cost for driver-salesmen employedin cake-only routes because the competition paid less tosuch drivers.A & W Foods,276 NLRB 129, 130-131(1985), andHerman Bros., Inc,273NLRB 124, 126(1984).Carrying Respondent counsel's logic further, the artifi-ciality emerges even more clearly, for under its cover,Respondent could as easily set up a bread only, or rollsonly, or cookies only routes-any bakery product in fact,and due purely to such reshuffling claim that the careful-lywrought contract provisions regarding compensationfor the same drivers, employing the same skills, deliver-ing bakery products to the same customer locationsunder identical or similar conditions, could be sweptaside without the other contracting party's consent, de-stabilizing the 20-year long-established bargaining rela-tionship and indeed replacing it with potentially chaoticuncertainty and discord. A result clearly at odds withthe Act's design to promote stability in such matters, andtherefore in violation of Sections 8(a)(5) and 8(D) of theAct, which prohibits unilateral midterm modifications ofan existing collective-bargaining contract by either partythereto.By its conduct unilaterally establishing cake-onlyroutes with different wage scales than contained in theparties' then current agreement, thereby modifying suchcontract provisions described and identified specificallyabove, in midterm without the Union's consent, I findthat Respondent violated its collective-bargaining respon-sibilities under Section 8(a)(5) of the Act as well as Sec-tion 8(D) therein.SafehteGlass,283NLRB 929, 939(1987), and cases cited, especiallyMilwaukee Spring Divi-sion,268 NLRB 601, 602 (1984),Rice Food Markets, Inc.,255 NLRB 884, 887 (1981);Bay Shipbuilding Corp.,263NLRB 1133 (1982);Herman Bros.,supra; and,Oak Cliff-Golman Baking Co.,207 NLRB 1063, 1064 (1973)CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.The bargaining unit described hereinabove is an ap-propriate unit for the purpose of collective bargainingwithin the meaning of the Act.4.At all times material herein the Union has been andis the exclusive bargaining representative of all employ-ees in the aforementioned appropriate bargaining unit forthe purpose of collective bargaining within the meaningof Section 9(a) of the Act.5.By unilaterally setting up cake-only delivery routeswith lower wage rates not in conformity with a currentcollective-bargaining agreement with the Union withoutthe Union's consent, Respondent violated Section 8(a)(5)and Section 8(d) ofthe Act.6 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. STROEHMANN BAKERIES21REMEDY2The Respondent, it will be recommended, will be or-dered on the Union's request to rescind its unilateralaction setting up cake-only delivery routes with lowerwage rates not in conformity with the parties' contractand make the unit employees whole for any losses theymay have suffered as a result of this conduct. Such sumsshall be computed in the manner set forth inOgle Protec-tion Service,183 NLRB 682, 683 (1970), with interest asprescribed inFlorida Steel Corp.,231NLRB 651 (1977);see generallyIsisPlumbing Co.,138NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERTheRespondent,KeystoneBakery,DivisionofStroehmann Bakeries, Inc, West Bridgewater, Pennsyl-vania, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with the Union byunilaterallyduring the term of its contract with theUnion setting up cake-only delivery routes with lowerwage rates not in conformity with the contract with re-spect to employees in the above-described unit withoutthe Union's consent.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On the Union's request, rescind its unilateral ac-tions and restore the wage rates of employees in theabove-described unit affected by Respondent's unilateralactions so as to conform to the provisions contained inthe contract with the Union effective 1 July 1985 to 30June 1988.(b)Make whole the employees in the unit, as set forthin the section of this decision entitled, "The Remedy"for any losses or expenses they may have suffered as aresult of the unilateral conduct of Respondent setting upcake-only delivery routes with lower wage rates not inconformity with its contract with the Union during thecontract's term.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amounts due under the terms ofthis Order.(d)Post at each of its places of business in WestBridgewater, Pennsylvania, copies of the attached no-ticedmarked, "Appendix."4 Copies of the notice, onforms provided by the Regional Director for Region 6,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 I do not see the need for a visitatorialprovision type remedya If no exceptions are filed as provided by Sec 102 46 ofthe Board's° If this Order is enforced by a judgmentof a UnitedStates court ofRulesandRegulations, the findings,conclusions,and recommendedappeals, the words in the notice reading "Postedby Order of the Nation-Order shall, as provided in Sec 102 48 of theRules, be adopted by theatLaborRelations Board" shall read "Posted Pursuant to a Judgment ofBoard andallobjections to them shallbe deemed waived for all pur-the United StatesCourt ofAppeals Enforcingan Order ofthe NationalposesLaborRelations Board "